Citation Nr: 1515726	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-06 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left foot disorder other than the currently service-connected removal of exostosis of the left foot.

5.  Entitlement to service connection for a right foot disorder.
 
6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for eczema. 

8.  Entitlement to service connection for a psychiatric disorder (claimed as posttraumatic stress disorder (PTSD) with depression). 

9.  Entitlement to service connection for headaches, to include as secondary to PTSD with depression.

10.  Entitlement to service connection for fatigue, to include as secondary to PTSD with depression.

11.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD with depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978 and from September 1978 to September 1995.
	
These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2012 ratings decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran has contended that he is already service-connected for eczema and seeks an increased rating.  As noted by the Veteran, the RO sent him a letter in March 1996 that stated that he was granted service connected for eczema.  As the RO has noted, however, the February 1996 rating decision indicated that the Veteran was actually granted service connection for pseudofolliculitis barbae that was to be rated as analogous to eczema.  

As noted above, the Veteran filed a claim for service connection for PTSD with depression. However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, the Board has recharacterized the Veteran's claim of service connection for PTSD to include all relevant psychiatric diagnoses.

The claim for service connection for PTSD with depression has been recharacterized by the Board as indicated on the title page of this decision light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

In a February 2014 rating decision, the Veteran was granted (1) service connection for hypertensive heart disease as secondary to the service-connected hypertension with an evaluation of 100 percent effective from December 20, 2013, (2) service connection for a voiding dysfunction, residuals of a cerebrovascular accident, and associated with the service-connected disability of hypertension, with an evaluation of20 percent effective from July 1, 2013, (3) service connection for left-sided lower extremity weakness, residuals of a cerebrovascular accident, and associated with the service-connected disability of hypertension, with an evaluation of 10 percent effective from July 1, 2013, (4) special monthly compensation based on housebound criteria effective from December 20, 2013; and (4) and basic eligibility to Dependents' Educational Assistance effective from December 20, 2013. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Since the time of the most recent issuance of a Supplemental Statement of the Case (SSOC) in this matter, a significant quantity of new and relevant medical evidence has been received into the Virtual VA claims file.  From a review of the file, it would appear that additional relevant records of more recent, continuing treatment may be available.  Further, additional VA examinations and opinions as to the Veteran's claimed orthopedic disabilities are required to clarify matters not fully addressed at a July 2012 VA examination. 

With respect to the Veteran's claim for service connection for a psychiatric disorder, the Board notes that the Veteran's complete military personnel file, apparently received by VA in July 2012, was not considered in issuance of the August 2012 SSOC.  In addition, it has been noted that the Veteran's current psychiatric disorder may be caused or aggravated by his service-connected physical disabilities, to include his recently service-connected residuals of a stroke.  Therefore, VA examination and opinion as to this matter is needed.

The Board also finds that the April 2012 VA skin examination report is not adequate for adjudication purposes because the examiner did not consider the March 2012 VA biopsy testing and related treatment records that showed the Veteran has chronic spongiotic dermatitis.  Therefore, and additional examination and medical opinion is needed.

Lastly, the Board notes that the claims for service connection for headaches, sleep apnea, and fatigue are inextricably intertwined with the claim for service connection for a psychiatric disorder. See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left and right hips,  left and right feet, right ankle, right shoulder, skin (to include eczema), psychiatric disorder, fatigue, headache, and sleep apnea disorders that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should request that the Veteran submit all records in his possession pertaining to the death of B.J., Jr., being run over by a train in 1976, at Fort Hood, Texas, and the death of H.G., Jr., in 1978, said to have been murdered by his wife, at Fort Hood, Texas.  Any obituaries, newspaper articles, funeral service records, etc., would be useful. 

3.  If sufficient information is received, the AOJ should contact the service department or appropriate civil police department to obtain any police reports or investigative reports that may be available corresponding to the deaths as described by the Veteran, of B.J., Jr., being run over by a train in 1976, at Fort Hood, Texas, and of H.G., Jr., in 1978, said to have been murdered by his wife, at Fort Hood, Texas.  

4.  The Veteran should be afforded a VA skin examination for to determine the nature and etiology of any eczema that that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should note that the Veteran appears to have been prescribed two skin ointments as of December 2012 through VA and that a March 2012 VA physician letter indicates that he was diagnosed as having chronic spongiotic dermatitis by VA pathology testing from skin on the right flank and superior right flank.

Photographs uploaded into VA's computer medical records system, as described in a February 2012 VA teledermatology request, should be made available to the examiner.  

The examiner should be further advised that VA treatment records from 2008 and 2009 indicate, by history, that the Veteran has experienced a recurring rash over many parts of his body from his head to the bottoms of his feet since the 1970s.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has eczema that began during service or is otherwise related to his military service.  He or she should also state whether it is at least as likely as not that any current eczema was caused by or permanently aggravated (chronically worsened) by any service-connected disability or medications he is taking for a service-connected disability.  

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The VA examiner should identify all current diagnoses of any acquired psychiatric disorder during the pendency of the appeal.

For each disorder diagnosed other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder manifested during service or is otherwise related thereto.  He or she should also state whether it is at least as likely as not that the disorder was caused by or aggravated by any service-connected disability, to include hypertension and residuals of a cerebrovascular accident.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review.

6.  The Veteran should be afforded a VA orthopedic examination to determine nature and etiology of left foot, right foot, left hip, right hip, right ankle and right shoulder disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should identify all current diagnoses of left foot, right foot, left hip, right hip, right ankle and right shoulder disorders.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder manifested during service or is otherwise related thereto.  He or she should also state whether it is at least as likely as not that the disorder was caused by or aggravated by any service-connected disability, to include his service-connected back disorder and residuals of a cerebrovascular accident.

In rendering these opinions, the examiner should consider the service treatment records showing sharp pain in the shoulder and right arm, with a diagnosis of muscle spasm, in October 1978; right shoulder blunt trauma in December 1979, with a diagnosis of "possible rotator strain or tear"; a subsequent treatment record indicating that the Veteran had a subluxable right shoulder, and the Veteran undergoing physical therapy treatment including right shoulder strengthening in May and June 1984; and a right ankle injury in October 1991.

The examiner should also note that August 2008 VA X-rays were found to show degenerative changes in the AC joint of the right shoulder.  If the examiner finds that the Veteran has no current right shoulder disability, as a July 2012 VA examiner appears to have done, the examiner should explain the significance of the August 2008 X-rays showing degenerative changes in the AC joint of the right shoulder in making this finding. 

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review.

7.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




